   8:20-cr-00280-RFR-MDN Doc # 22 Filed: 11/19/20 Page 1 of 1 - Page ID # 33




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:20CR280

        vs.
                                                                          ORDER
ALRICK ABEITA,

                        Defendant.


       This matter is before the court on Defendant's UNOPPOSED MOTION TO EXTEND
PRETRIAL MOTIONS DEADLINE [21]. For good cause shown, I find that the motion should
be granted. Defendant will be given an approximate 90-day extension. Pretrial Motions shall be
filed by February 17, 2021.


       IT IS ORDERED:
       1.      Defendant's MOTION TO EXTEND TIME WITH WHICH TO FILE PRETRIAL
MOTIONS [18] is granted. Pretrial motions shall be filed on or before February 17, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between November 18, 2020, and February 17, 2021,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).


       Dated this 19th day of November, 2020.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
